 Case 2:19-cr-00692-SDW Document 229 Filed 08/03/20 Page 1 of 2 PageID: 100
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
    v.                          *      CRIM. NO. 19-692
                                *
NASIR SANDERS                   *
                                *
                              *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
              FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:


See Attachment A


Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




Date: August 3, 2020                                                s/Susan D. Wigenton
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
 Case 2:19-cr-00692-SDW Document 229 Filed 08/03/20 Page 2 of 2 PageID: 101



                               ATTACHMENT A

       The Court finds that the sentencing hearing to be held on August 3,
2020, cannot be further delayed without serious harm to the interests of
justice, for the following reasons:

      1.    To ensure that the Court is not overwhelmed by cases and
            proceedings at the conclusion of this period of emergency.
            Currently, District Judges in New Jersey handle a substantially
            larger docket of cases than Judges in other Districts in the United
            States. New criminal cases continue to be assigned by the Court
            during the emergency. If the Court cannot resolve matters now by
            guilty plea and sentencing, the resulting backlog will overwhelm
            the Court’s ability to function effectively. The concern of such
            congestion and the particular harm that likely will be caused by
            delays in the processing of cases and matters in the future is
            particularly acute in this emergency, at least given that: (1) it is
            unknown when this emergency will subside and when the Court
            will be able to function at normal capacity (including, among other
            things, the empanelment of trial juries); and (2) this District’s pre-
            existing shortage of District Court Judges which already has
            challenged the Court’s ability to process and resolve cases. This
            District has six District Judge vacancies: two have been pending
            for more than five years; one has been pending almost three years;
            two have been pending for more than a year; and one has been
            pending almost a year. The Federal Judicial Conference has
            deemed the District’s six vacancies judicial emergencies.

      2.    To permit defendant SANDERS to obtain a speedy resolution of his
            case through a timely sentencing to afford appropriate punishment
            and rehabilitation. Defendant SANDERS has consented to the
            resolution of this case today by a timely sentencing.

      3.    To permit the Government to obtain a resolution of the case so that
            the Government, already operating in a restricted capacity due to
            the emergency, may appropriately focus its resources on other,
            emerging criminal matters. The Government has asked for this
            case to be resolved today by a timely sentencing.
